UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):October 25, 2011 AISystems, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52296 20-2414965 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2711 Centerville Road Wilmington, DE 19808 (Address of principal executive offices) (Zip Code) (302) 351 2515 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01 Changes in Registrant's Certifying Accountant (a) Dismissal of independent registered public accounting firm. On November 2, 2011, the Board of Directors (the “Board”) of AISystems, Inc. (the “Company”) dismissed MNP LLP (“MNP”) as the Company’s independent registered public accounting firm. The reports of MNP on the Company’s financial statements as of and for the years ended December 31, 2010 and 2009, contained no adverse opinion or disclaimer of opinion nor was qualified or modified as to uncertainty, audit scope, or accounting principle, other than for a going concern. During the recent fiscal years ending December 31, 2010 and 2009 and through the date of dismissal, there have been no (i) disagreements with MNP on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to MNP’s satisfaction, would have caused MNP to make reference to the subject matter of the disagreement(s) in connection with its reports; or (ii) “reportable events” as defined in Item 304(a)(1)(v) of Regulation S-K. The Company has provided MNP with a copy of the above disclosures and requested that MNP furnish the Company with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with the above statement. A copy of MNP’s letter, dated November 4, 2011 is filed as Exhibit 16.1 to this Current Report on Form 8-K. (b) New independent registered public accounting firm On October 25, 2011, the Board of the Company retained Michael T. Studer CPA P.C. (“Studer”), as the Company’s new independent registered public accounting firm. During the recent fiscal years ending December 31, 2010 and 2009 and through the date of this Report, the Company has not consulted Studer regarding (i) the application of accounting principles to any specified transaction, either completed or proposed, (ii) the type of audit opinion that might be rendered on the Company’s financial statements, or (iii) any matter that was either the subject of a disagreement (as defined in Item 304(a)(1)(v)) or a reportable event (as defined in Item 304(a)(1)(v)). Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Letter from MNP dated November 9, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AISYSTEMS, INC. Date:November 10, 2011 By: /s/ David Haines David Haines Chief Executive Officer
